_______________________
Name of Offeree


EXHIBIT 10.3


SPO MEDICAL INC.
SUBSCRIPTION AGREEMENT


SPO Medical Inc.
Beit Hapa’amon, Suite 209,
20 Hata’as Street, Kfar Saba
Israel 44425
Telephone No.: (011-972-9) 764-3570
Telecopier No.: (011-972-9) 764-3571


Attention: Michael Braunold


Gentlemen:


1. Subscription. (a) Subject to the terms and conditions of this Agreement the
undersigned (the "Purchaser") hereby irrevocably subscribes for and agrees to
purchase shares of the common stock of the Company (each a “ Share ”) at a price
per Share of USD $0.80 and warrants for the purchase of common stock of the
Company (the "Warrants" described below, and the Warrants and Shares sometimes
referred to as the "Units"), for an aggregate purchase price (the “Purchase
Price ") and for the number of Shares and Warrants set forth on the signature
page hereto. The Subscriber acknowledges that the Company is selling up to
4,375,000 Shares and 2,187,500 Warrants for aggregate subscription gross
proceeds of $3,500,000 (the “Offering”) and that the Company may increase the
aggregate amount of the offering by $525,000.


(b) The Warrants shall be in the form attached hereto as Exhibit A. The
Purchaser shall receive one Warrant share for each two Shares purchased, the per
share Warrant exercise price shall be USD $0.80 and the Warrant shall be
exercisable for a period of three years. 


(c) The Purchaser understands that this subscription may be rejected by the
Company at any time in its sole discretion and that the Company will advise the
Purchaser as soon as practicable if the Purchaser’s subscription has not been
accepted. If rejected, all amounts delivered by the Purchaser as payment for the
Units will be promptly returned to the Purchaser and this Agreement shall have
no further force or effect (except for the provisions of Section 14 hereof). If
the Purchaser’s subscription is rejected, the Purchaser agrees to return to the
Company any documents the Company has provided to the Purchaser for the purpose
of evaluating its investment in the Units. If the Purchaser’s subscription is
accepted, the Company will promptly provide the Purchaser with a Share
certificate and Warrant that constitute the Units purchased.


2.  Payment. Upon execution of this Agreement, the Purchaser will pay by wire
transfer the full amount of the purchase price of the Units for which the
Purchaser is subscribing pursuant to the terms of this Agreement. Money shall be
sent to the escrow agent as follows. If by wire:
 
Pay to:
_________________________________
Swift:
_________________________________

 
 

--------------------------------------------------------------------------------


 

   
Credit account of:
_________________________________
Swift:
_________________________________
FFC:
_________________________________
IBAN:
_________________________________

 
3.  Representations, Warranties and Covenants of the Purchaser. The Purchaser
hereby acknowledges that his investment in the Units involves a high degree of
risk and his economic circumstances are such that he can afford the loss of his
investment. The Purchaser further acknowledges, represents, warrants and agrees
as follows:


(a) The Purchaser is an “accredited investor” as defined by Rule 501 under the
Securities Act of 1933, as amended (the “Act”), and the Purchaser is capable of
evaluating the merits and risks of Subscriber’s investment in the Company and
has the capacity to protect the Purchaser’s own interests. The Purchaser meets
the requirements of at least one of the suitability standards for an “accredited
investor” as set forth on the Accredited Investor Certification contained
herein;


(b) None of the Units have been registered under the Act or any state securities
laws. The Purchaser understands that the offering and sale of the Units is
intended to be exempt from registration under the Act, by virtue of Section 4(2)
and/or Section 4(6) thereof and the provisions of Regulation D promulgated
thereunder, based, in part, upon the representations, warranties and agreements
of the Purchaser contained in this Agreement;


(c) Neither the Securities and Exchange Commission nor any state securities
commission has approved the sale of the Units or the common stock being
purchased hereby or into which the warrants are convertible nor has the
Commission passed upon or endorsed the merits of the Offering;


(d) The Purchaser has had the opportunity to obtain any information, to the
extent the Company had such information in its possession or could acquire it
without unreasonable effort or expense, necessary to verify the accuracy of the
information contained in all documents received or reviewed in connection with
the purchase of the Units and has had the opportunity to meet with
representatives of the Company and to have them answer any questions and provide
such additional information regarding the terms and conditions of this
particular investment and the finances, operations, business and prospects of
the Company deemed relevant by the Purchaser.


(e) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or other information (oral or written)
other than as contained in documents so furnished to the Purchaser by the
Company. The Purchaser and its advisors, if any, have been furnished with or
have been given access to all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Units which have been requested by the Purchaser, including those set forth on
in any annex attached hereto. The Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management and
have received complete and satisfactory answers to any such inquiries;


2

--------------------------------------------------------------------------------


(f) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communications published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the Offering and is not subscribing for Units and did not become
aware of the Offering as a result of any seminar or meeting to which the
Purchaser was invited by, or any solicitation of a subscription by, a person not
previously known to the Purchaser;


(g) The Purchaser has taken no action which would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby;


(h) The Purchaser has sufficient knowledge and experience in financial, tax, and
business matters, and, in particular, investments in securities, so as to enable
the Purchaser to utilize the information made available to the Purchaser to
evaluate the merits and risks of an investment in the Units and to make an
informed investment decision with respect thereto;


(i) The Purchaser is acquiring the Units solely for his own account for
investment and not with a view to resale or distribution thereof, in whole or in
part. The Purchaser has no agreement or arrangement, formal or informal, with
any person to sell or transfer all or any part of the Units purchased hereunder,
and the Purchaser has no plans to enter into any such agreement or arrangement;


(j) The Purchaser must bear the substantial economic risks of the investment in
the Units indefinitely because none of the securities included in the Units may
be sold, hypothecated or otherwise disposed of unless subsequently registered
under the Act and applicable state securities laws or an exemption from such
registration is available. The Purchaser acknowledges and understands legends
shall be placed on the certificates representing the shares of common stock into
which the warrants are convertible to the effect that they have not been
registered under the Act or applicable state securities laws. Appropriate
notations thereof will be made on the securities issued substantially as
follows:


“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION UNDER THE ACT OR IN A TRANSACTION WHICH, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, QUALIFIES AS AN
EXEMPT TRANSACTION UNDER THE ACT AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER.”


(k) In addition, the certificates representing the common stock of the Company,
and any and all securities issued in replacement thereof or in exchange
therefore, shall bear such legend as may be required by the securities laws of
the jurisdiction in which Purchaser resides.


3

--------------------------------------------------------------------------------


(l) The Purchaser has adequate means of providing for the purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity of
the investment in the Units for an indefinite period of time;


(m) The Purchaser: (i) if a natural person represents that he has reached the
age of 21 and has full power and authority to execute and deliver this Agreement
and all other related agreements or certificates and to carry out the provisions
hereof and thereof and has adequate means for providing for his current
financial needs and anticipated future needs and possible personal contingencies
and emergencies and has no need for liquidity in the investment in the Units;
(ii) if a corporation, partnership, limited liability company or partnership,
association, joint stock company, trust, unincorporated organization or other
entity represents that such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the securities constituting the
Units, the execution and delivery of this Agreement has been duly authorized by
all necessary action, this Agreement has been duly executed and delivered on
behalf of such entity and is a legal, valid and binding obligation of such
entity; and (iii) if executing this Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Agreement in such capacity and on behalf of the subscribing individual,
ward, partnership, trust, estate, corporation, limited liability company or
partnership, or other entity has full right and power to perform pursuant to
this Agreement and make an investment in the Company, and that this Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Purchaser is a party or by which it is bound;


(n) Any information which the Purchaser has heretofore furnished or furnishes
herewith to the Company is complete and accurate and may be relied upon by the
Company in determining the availability of an exemption from registration under
federal and state securities laws in connection with the offering of the Units.
The Purchaser further represents, warrants and covenants that it will notify and
supply corrective information to the Company immediately upon the occurrence of
any change therein occurring prior to the Company’s issuance of the Units;


(o)  The Purchaser acknowledges that the Company is in the development stage,
has been engaged in business for only a short period of time and has limited
operations. The Purchaser is knowledgeable about investment considerations in
development-stage companies. The Purchaser’s overall commitment to investments
which are not readily marketable is not excessive in view of the Purchaser’s net
worth and financial circumstances and the purchase of the Units will not cause
such commitment to become excessive. The investment in the Units is suitable one
for the Purchaser;


(p) Within three days after receipt of a request from the Company, the Purchaser
will provide such information and deliver such documents as may reasonably be
necessary to comply with any and all laws and ordinances to which the Company or
the selected dealers is subject; and


(q) The Purchaser agrees that it may not sell, transfer, pledge, encumber,
hypothecate, permit to be subject to a security interest, grant an option in or
otherwise dispose of the Units being acquired hereunder or the shares of Common
Stock into which the warrants are to be convertible unless such securities are
registered under the Securities Act or unless an opinion of counsel satisfactory
is delivered to the Company that no such registration is required is delivered
to the Company;


4

--------------------------------------------------------------------------------


4.  Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:


4.1 Organization and Authority; Subsidiaries. The Company is a corporation
validly existing and in good standing under the laws of the State of Delaware,
with full power and authority to enter into and perform this Agreement and the
other agreements contemplated hereby to which it is a party. The Company is duly
licensed or qualified to do business as a foreign corporation and is in good
standing under the laws of all other jurisdictions in which the character of the
properties owned or leased by it therein or in which the transaction of its
business makes such qualification necessary, except for jurisdictions where
failure to become licensed or to so qualify could not reasonably be expected to
have a material adverse effect on the business and operations of the Company
taken as a whole. The Company has all requisite corporate power and authority to
own its properties, to carry on its business as now conducted, and to enter into
and perform its obligations under this Agreement.


4.2 Authorization; Binding Effect. The Company has taken all corporate actions
which are necessary to authorize the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.


4.3 No Bankruptcy or Insolvency. The Company has not filed any voluntary
petition in bankruptcy or been adjudicated a bankrupt or insolvent, filed by
petition or answer seeking any reorganization, liquidation, dissolution or
similar relief under any federal bankruptcy, insolvency, or other debtor relief
law, or sought or consented to or acquiesced in the appointment of any trustee,
receiver, conservator or liquidator of all or any substantial part of its
properties. No court of competent jurisdiction has entered an order, judgment or
decree approving a petition filed against the Company seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any federal bankruptcy act, or other debtor relief law,
and no other liquidator has been appointed of the Company or of all or any
substantial part of its properties.


4.4  No Litigation. There are no actions, suits or proceedings of any type
pending or, to the knowledge of the Company, threatened, against the Company
which if adversely determined could have a material adverse effect on the
business and operations of the Company taken as a whole.


4.5  Investment Company. The Company is not, and is not controlled by, an
“Investment Company” within the meaning of the Investment Company Act.


4.6  Governmental Consents and Notices. No consent, approval or authorization of
or designation, declaration or filing with any governmental authority on the
part of the Company is required in connection with the valid execution and
delivery of this Agreement, or the offer, sale or issuance of the Units, or the
consummation of any other transaction contemplated hereby, except qualification
(or taking such action as may be necessary to secure an exemption from
qualification, if available) of the offer and sale of the Units under applicable
state and federal securities laws, which qualification if required, will be
accomplished in a timely manner.


5

--------------------------------------------------------------------------------


4.7  Finders/Placement Agents. The Company may retain the services of a
placement agent(s) who may receive a due diligence fee of up to 8% of gross
proceeds plus 8% warrant coverage. Such warrants issued to placement agent shall
be in the form of the Warrant.


4.8  Units and Common Stock. The Units and Common Stock, into which the Warrants
are convertible, when issued, will be duly authorized, validly issued, fully
paid and nonassessable.


4.9  Intellectual Property Rights and Interests. The Company has not received
any written or oral notice or claim that the Company is infringing the
intellectual property rights of any other person or legal entity or that the
Company is in material breach or default of any license granting to the Company
rights in any intellectual property. To the knowledge of the Company as of the
date hereof, without having conducted any independent investigation or analysis
of its intellectual property rights and the use thereof by third parties, no
third party is infringing upon any intellectual property rights proprietary to
the Company.


5.  Indemnification. (a) The Purchaser agrees to indemnify and hold harmless the
Company, and its officers, directors, employees, agents, control persons and
affiliates against all losses, liabilities, claims, damages, and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing, or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Purchaser of any covenant or agreement made by the
Purchaser herein or in any other document delivered in connection with this
Agreement.


(b) The Company agrees to indemnify and hold harmless the Purchaser, and its
officers, directors, employees, agents, control persons and affiliates against
all losses, liabilities, claims, damages, and expenses whatsoever (including,
but not limited to, any and all expenses incurred in investigating, preparing,
or defending against any litigation commenced or threatened) based upon or
arising out of any actual or alleged false representation or warranty, or
misrepresentation or omission to state a material fact, or breach by the Company
of any covenant or agreement made by the Company herein or in any other document
delivered in connection with this Agreement.


6.  Registration Rights. In consideration of the purchase of the Units by the
Purchaser described in this Agreement, the Company file a registration statement
within 90 days from the final closing of the Offering with respect to the resale
by the Purchaser of the shares of Common Stock issuable upon exercise of the
Warrant and the Shares. The Purchaser’s rights hereunder shall be subject to its
compliance with the conditions or restrictions, including without limitation,
lock-ups, required by an underwriter (in the case of an underwritten offering of
Shares).


7.  Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Agreement shall survive the death or
disability of the Purchaser and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns. If the Purchaser is more than one
person, the obligations of the Purchaser hereunder shall be joint and several
and the agreements, representations, warranties, and acknowledgments herein
shall be deemed to be made by and be binding upon each such person and such
person’s heirs, executors, administrators, successors, legal representatives,
and permitted assigns.


6

--------------------------------------------------------------------------------


8.  Amendment. This Agreement shall not be amended, modified or waived except by
an instrument in writing signed by the party against whom any such amendment,
modification or waiver is sought.


9.  Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing


(a) if to Company, at the address set forth above,


with a copy to: 
 
Aboudi & Brounstein
Law Offices
Rechov Gavish 3, POB 2432
Kfar Saba Industrial Zone 44641 Israel
Telephone No.: (011-972-9) 764-4833
Telecopier No.: (011-972-9) 764-4834
David@a-blaw.com
 
(b) if to the Purchaser,
at the address set forth on the signature page hereof
with a copy of all such communications being sent to the escrow agent,


11.  Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser.


12.  Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to its
conflicts of laws principles. The Purchaser hereby irrevocably submits to the
jurisdiction of any United States district court located in the City of New York
over any action or proceeding arising out of or relating to this Agreement. The
Purchaser further agrees that any action or proceeding brought against the
Company shall be brought only in the United States district courts located in
the City of New York.


13.      Use of Pronouns. All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.


14.  Confidentiality. The Purchaser acknowledges and agrees that any information
or data it has obtained from or about the Company, including, without
limitation, the business plan of the Company, not otherwise properly in the
public domain, was received in confidence. The Purchaser agrees not to divulge,
communicate or disclose, except as may be required by law or for the performance
of this Agreement, or use to the detriment of the Company or for the benefit of
any other person or persons, or misuse in any way, any confidential information
of the Company, including any scientific, technical, trade or business secrets
of the Company and any scientific, technical, trade or business materials that
are treated by the Company as confidential or proprietary, including, but not
limited to, ideas, discoveries, inventions, developments and improvements
belonging to the Company and confidential information obtained by or given to
the Company about or belonging to third parties.


7

--------------------------------------------------------------------------------


15.  Miscellaneous.



(a)
This Agreement constitutes the entire agreement between the Purchaser and the
Company with respect to the subject matter hereof and supersede all prior oral
or written agreements and understandings, if any, relating to the subject matter
hereof. The terms and provisions of this Agreement may be waived, or consent for
the departure therefrom granted, only by a written document executed by the
party entitled to the benefits of such terms or provisions.

(b)
The Purchaser’s representations and warranties made in this Agreement shall
survive the execution and delivery hereof and delivery of the Units to the
Purchaser.

(c)
Each of the parties hereto shall pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Agreement and the transactions contemplated hereby
whether or not the transactions contemplated hereby are consummated.

(d)
This Agreement may be executed in one or more counterparts each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.

(e)
Each provision of this Agreement shall be considered separable and if for any
reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

(f)
Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.



Accredited Investor Certification and Questionnaire
(Check the appropriate box(es))


1.  Please check the appropriate box.



____ (i)
I am a natural person who had individual income of more than $200,000 in each of
the most recent two years or joint income with my spouse in excess of $300,000
in each of the most recent two years and reasonably expect to reach that same
income level for the current year (“income”, for purposes hereof, should be
computed as follows: individual adjusted gross income, as reported (or to be
reported) on a federal income tax return, increased by (1) any deduction of
long-term capital gains under Section 1202 of the Internal Revenue Code of 1986
(the “Code”), (2) any deduction for depletion under Section 611 et seq. of the
Code, (3) any exclusion for interest under Section 103 of the Code and (4) any
losses of a partnership as reported on Schedule E of From 1040);




____ (ii)
I am a natural person whose individual net worth (i.e., total assets in excess
of total liabilities), or joint net worth with my spouse, will at the time of
purchase of the Units described in this subscription agreement to which this
certification is attached be in excess of $1,000,000;




____ (iii)
The Purchaser is an investor satisfying the requirements of Section 501(a)(1),
(2) or (3) of Regulation D promulgated under the Securities Act, which includes
but is not limited to, a self-directed employee benefit plan where investment
decisions are made solely by persons who are “accredited investors” as otherwise
defined in Regulation D;

 
8

--------------------------------------------------------------------------------



 

____ (iv)
The Purchaser is a trust, which trust has total assets in excess of $5,000,000,
which is not formed for the specific purpose of acquiring the Units offered
hereby and whose purchase is directed by a sophisticated person as described in
Rule 506(b)(ii) of Regulation D and who has such knowledge and experience in
financial and business matters that he is capable of evaluating the risks and
merits of an investment in the Units;




____ (v)
I am a director or executive officer of the Company; or




____ (vi)
The Purchaser is an entity (other than a trust) in which all of the equity
owners meet the requirements of at least one of the above subparagraphs.



The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing in the event that the representations and warranties
in this Accredited Investor Certification and Questionnaire shall cease to be
true, accurate and complete.


(2)  Suitability (please answer each question)


a)  For an individual, please describe any college or graduate degrees held by
you:


 
b)  For all subscribers, please state whether you have you participated in other
private placements before:


YES
     
NO
   



(c) If your answer to question (b) above was “YES”, please indicate frequency of
such prior participation in private placements of:



 
Public
Companies
Private
Companies
Frequently
                
Occasionally
                  
Never
                    



(d) For individuals, do you expect your current level of income to significantly
decrease in the foreseeable future?




YES
     
NO
   



(e) For trust, corporate, partnership and other institutional subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future?




YES
     
NO
   



9

--------------------------------------------------------------------------------


(f) For all subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the Securities for which you seek to
purchase?




YES
     
NO
   



(g) For all subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?


YES
     
NO
   



(3)  Manner in which title is to be held: (circle one)


(a)  Individual Ownership
(b)  Community Property
(c)  Joint Tenant with Right of Survivorship (both parties must sign)
(d)  Partnership
(e)  Tenants in Common
(f)  Company
(g)  Trust
(h)  Other


(4)  NASD Affiliation.


Are you affiliated or associated with an NASD member firm (please check one):


YES
     
NO
   



If Yes, please describe:


_________________________________________________________
_________________________________________________________
_________________________________________________________


*If subscriber is a Registered Representative with an NASD member firm, have the
following acknowledgment signed by the appropriate party:


The undersigned NASD member firm acknowledges receipt of the notice required by
the NASD Conduct Rules.




_________________________________
Name of NASD Member Firm




By: ______________________________
Authorized Officer


Date: ____________________________


10

--------------------------------------------------------------------------------


 
 
The undersigned is informed of the significance to the Company of the foregoing
representations and answers contained in this Purchaser Questionnaire and such
answers have been provided under the assumption that the Company will rely on
them.


[Remainder of page intentionally blank, signature pages follow]
 
 
 

 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Purchaser has executed this Agreement this ____ day of
____________ , 2008.


$_____________________
___________________
___________________
(Purchase Price)
# Shares (Purchase Price / 0.80)
# Warrants (Shares / 2)



If the Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:


____________________________
______________________________
Print Name(s)
Social Security Number(s)
   
____________________________
______________________________
Signature(s) of Purchaser(s)
     
____________________________
______________________________
Date
Address
   
_____________________________
______________________________
Email
Fax



If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:


____________________________
______________________________
Name of Partnership, Corporation
Federal Taxpayer
Limited Liability Company or Trust
Identification Number
   
____________________________
 
Date
     
By:_________________________
______________________________
Name:
State of Organization
Title:
   
______________________________
____________________________
 
Email
 
____________________________
_____________________________
Fax
Address



SUBSCRIPTION ACCEPTED AND AGREED TO
this ____ day of ________________, 2008.




SPO MEDICAL INC.


By:_____________________________
Name: Michael Braunold
Title:   CEO


12

--------------------------------------------------------------------------------

